Response to Argument
	In response to applicant’s remark that applicant newly amended claim limitation ought to be entered there is no new matter added; however, applicant’s remark does not particularly accurate.
	In this instant case, applicant newly solidified and formed concreted claim limitation regarding, “a regeneration amount limiter configured to…without a basis on a state charge” could not be located by skilled in the art within applicant’s written description.  Applicant is advised to point the origination of applicant newly supplied claim limitation.
	In this instant case, there is only two instance within applicant’s application publication written description mentioned “a state of charge” and one being admitted prior art reference related applicant’s written description: 
On Paragraph 0005 of applicant’s written description described, Prior Art Reference, Japanese Unexamined Patent Application Publication (JP-A) No. 2012-166777 discloses a control apparatus…drives an engine irrespective of a state of charge (SOC) of the battery to thereby charge the battery on the basis of electric power generation by means of the engine driving. Please also see MPEP 2129. work of another as "prior art" is an admission which can be relied upon for both anticipation and obviousness determinations, regardless of whether the admitted prior art would otherwise qualify as prior art under the statutory categories of 35 U.S.C. 102. Riverwood Int’l Corp. v. R.A. Jones & Co., 324 F.3d 1346, 1354, 66 USPQ2d 1331, 1337 (Fed. Cir. 2003); Constant v. Advanced Micro-Devices Inc., 848 F.2d 1560, 1570, 7 USPQ2d 1057, 1063 (Fed. Cir. 1988). Where the admitted prior art anticipates the claim but does not qualify as prior art under any of the paragraphs of 35 U.S.C. 102, the claim may be rejected as being anticipated by the admitted prior art without citing to 35 U.S.C. 102.”

On Paragraph 0019 of applicant’s written description, applicant described applicant invention, “The PHEV-ECU 10 may set the traveling mode on the basis of a factor such as, but not limited to, a driving state of the vehicle and a state of charge (SOC) of the battery 6”  as applicant’s invention.

newly amended claim limitation obviates and conflicted with applicant’s written description specifically point out that applicant’s invention uses and sets the traveling mode on the basis of a state of charge of the battery. 

Further, skilled in the art could not locate applicant newly amended claim limitation regarding “a generation amount limiter configured to….without a basis on a state of charge of the battery”.  Applicant is advised to further point the origin of applicant’s invention.

Furthermore, in this instant case, applicant’s attention is first directed to MPEP 2173.05(i) regarding Negative limitation with respect to applicant amended claim limitation for, “ a regeneration amount limiter configured to…without a basis on a state of charge of the battery” where applicant emphasized claim terms regarding “a regeneration amount limiter…without a basis on a state of charge of the battery” is not discussed nor depicted in applicant’s written description that is also confirmed by applicant’s remark, Page 9, Figure 2 yet to be emphasized as significant claim limitation terms in applicant’s argument.

See at least MPEP 2173.05(i) for Negative limitation states any negative limitation or exclusionary proviso must have basis in the original disclosure. If alternative elements are positively recited in the specification, they may be explicitly excluded in the claims. 

See In re Johnson, 558 F.2d 1008, 1019, 194 USPQ 187, 196 (CCPA 1977) ("[the] specification, having described the whole, necessarily described the part remaining."). See also Ex parte Grasselli, 231 USPQ 393 (Bd. App. 1983), aff’d mem., 738 F.2d 453 (Fed. Cir. 1984). In describing alternative features, the applicant need not articulate advantages or disadvantages of of each feature in order to later exclude the alternative features. See Inphi Corporation v. Netlist, Inc., 805 F.3d 1350, 1356-57, 116 USPQ2d 2006, 2010-11 (Fed. Cir. 2015). 

The mere absence of a positive recitation is not basis for an exclusion. Any claim containing a negative limitation which does not have basis in the original disclosure should be rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement.  Note that a lack of literal basis in the specification for a negative limitation may not be sufficient to establish a prima facie case for lack of descriptive support. Ex parte Parks, 30 USPQ2d 1234, 1236 (Bd. Pat. App. & Inter. 1993). See MPEP § 2163 - § 2163.07(b) for a discussion of the written 

In this instant case, even though applicant’s written description on Paragraph 0030 provides positive recitation regarding, “a basis of state of charge of battery”; however, applicant’s paragraph 0030 directs to the regeneration brake regarding state of charge of batter but not relevant toward applicant recited claim limitation regarding “regeneration amount limiting processing/limiter…without a basis on a state of charge of the battery” as also indicated in applicant’s remark, Page 8.  Thus, in this instant case, applicant recited claim limitation is indeed subject to 35 U.S.C 11(a) Enablement as required.

Further, applicant emphasized newly amended claim limitation regarding, “a regeneration amount limiter…without a basis on a state of charge of the battery” requires positive recitation within the written description regards applicant emphasized claim limitation subject matter.

Further, the fundamental technicality of “a regeneration amount limiter…without a basis on a state of charge of the battery” is also 

REJECTION for 35 U.S.C 112(a) ENABLEMENT REJECTION.
In response to applicant’s remark that quoted Paragraph 0030 does not recited claim limitation regarding, “fuel deterioration limiter…without any processing based on a state of a charge of battery” are ought to provide enabling disclosure; however, it is noted applicant recited negative claim limitation is required to provide positive recitation regarding applicant emphasized claim limitation that is excluded outside of the scope of applicant’s written description.  
Indeed, applicant states recited Paragraph 0030 of written description are directed to claim subject matter substance of regeneration brake regarding state of charge of batter but not relevant toward applicant recited claim limitation regarding “regeneration amount limiting processing/limiter…without a basis on a state of charge of the battery” where applicant is required to supply further enable feature of how would the regeneration amount limiter function without a basis on a state of charge of the battery where skilled in the art could not locate such technicality foundation within applicant’s written description where skilled in the art invited applicant to point out.
In this instant case, applicant’s attention is directed to the supplemental reference, A Guide to Understanding Battery Specifications, MIT Electric Vehicle Team, December 2008, Especially under section Battery Condition, where State of Charge as an variable described an condition of a battery determine the change in battery capacity over time.  
In other words, state of charge as an inherent by product existed as a measure for knowing the battery capacity over time.  Without knowing the measure of battery capacity over time, one could not charge the battery appropriately since the battery measure over time would not be known.
For example, battery charge ought to be stopped when reaching the battery charging capacity at potentially 100%, without know the State of Charge, SOC, at 100%, further charging would result imminent harmful situation.  Thus, State of Charge is fundamentally a required parameter for determining battery charge and could not be without. 

	II. 	THE ALLEDGED PRIOR ART REFERENCES.
Priority Document, Application JP 2016205650 issued as Patent in Japan. 
In response to applicant’s remark that JP 2016205650 has been issued as Patent. Skill in the art acknowledged the remark.  

the reduction of the regeneration amount of electric power is performed at every deceleration regeneration regardless of a state of charge (SOC) 

		C. The claimed invention is to avoid harsh changes. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., vehicle to avoid harsh changes) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

		D. Fushiki Reference and combination with Kwon and Ioth.
In response to applicant’s remark that recited 35 U.S.C 112 (f) interpretation ought to be removed for claim limitation recited for “fuel deterioration determiner…configured to” and “regeneration amount limiter…configured to” since recited dependent claims 4 and 5 includes a processor; however, it is noted that claims 4 and 5 has now been cancelled; however, upon further consideration, 35 U.S.C 112(f) interpretation has been removed.
In this instant case, it is noted that recited “fuel deterioration determiner…configured to” as the ECU 11 on applicant’s written description Paragraph 0022 and “regeneration amount limiter…configured to” as the ECU 13 on applicant’s application publication Paragraph 0031.
Further, applicant’s remark states recited references does not shows newly recited claim limitation for “regeneration amount limiter…without any processing based on a state of charge of battery”; however, on applicant’s written description, Paragraph 0030, specifically states, the brake ECU/regeneration amount limiter 13…on the basis of a factor such as, but not limited to, the driving state of the vehicle and the SOC of the battery 6” discussed the operation of the regeneration amount limiter based upon the state of charge of the battery along with Paragraph 0040 for regeneration amount in relation and in accordance of the SOC of battery.  It is also further noted skilled in the art would not be 
It is noted SOC in hybrid vehicle, as the fuel gauge, are fundamentally existed in rechargeable battery in order to gauge the battery level for charging and discharging purpose.  Without knowing the SOC level, charging and discharging to a certain battery level/state would not be known.  Please also see MPEP 2173.05 (i) for negative limitation not positively recited.
Further, applicant states that the reduction efficiency of charge of battery of Fushiki is inferior then the reduction efficiency charge of the battery of applicant’s invention since the reduction of the regeneration amount of the electric power is performed at every deceleration regeneration regardless of SOC of the battery; however, skilled in the art would advise to place recited argument into recited claim limitation to further distinguish over Fushiki modified. 
Further, applicant’s remark further states the technology advancement of applicant’s invention on Para 0007 for without forcibly driving an engine; however, applicant is advised to transform technology advancement into recited claim limitation for further distinguish.
In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Please also see MPEP 2145 II for latent property or advantage.
Further, in response to applicant’s remark that Fushiki modified only reduce the upper limit value of the battery storage amount but not reducing actual regeneration amount; however, it is noted that applicant’s remark only partially correct but not comprehensive.  In this instant case, Fushiki not only have reduce battery storage limit but also indeed decrease actual generation amount. 
See, for instance, Para 0018 and 0019 of Fushiki where states vehicle operation in electric vehicle mode and hybrid vehicle mode where hybrid vehicle mode used engine 14, 16 and 18 as with charging of the battery suppressed along with the decreased storage amount for battery load lighten as under the Hybrid Vehicle mode using engine for vehicle driving but not under the Electric Vehicle mode for charging purpose using motor for vehicle.
 In this instant case, while fuel determined to be deteriorated, the vehicle is directed to be using engine rather than operating under electric 

/Ian Jen/Primary Examiner, Art Unit 3666